DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I with species of monoclonal antibody and CA125 as additional marker in the reply filed on Nov 25, 2020 is acknowledged.
Claims 1-18 are pending.
Claim 4-6, and 13-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claims 1-3, 7-12 and 17-18, drawn to a method of determining Bcl-2 protein in urine sample comprising contacting the urine sample to a device and detecting different signals from detection zone, which is above or below than the threshold level of Bcl-2 at 1.8 ng/ml, are examined on merits.

Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 11/14/2018 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.



Claim Objection
Claims 1 and 17 are objected to for typographical error in step (b) line 5 (claim 1) and line 8 (claim 17) as “ii”, which should be “iii”. Appropriate correction is required

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Claims 1-3, 7-12 and 17-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S.  8034549.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of determining whether Bcl-2 protein in urine sample is at, above or below than threshold level of 1.8ng/ml. The claims of ‘549 patent are more narrowly drawn than the instant claims and would thus anticipate the instant claims.

The instant claims are drawn to: 

A method for determining whether a Bcl-2 protein level in a urine sample from a subject is at, above, or below a threshold level, the method comprising:
(a) obtaining the urine sample from the subject; 
(b) contacting the urine sample with a device comprising: i) an application zone for receiving a urine sample; ii) a labeling zone containing a monoclonal or polyclonal antibody that binds to Bcl-2 protein in the sample; and ii) a detection zone where Bcl-2 protein-bound monoclonal or polyclonal antibody is retained to give a signal that indicates that Bcl-2 protein level in the urine sample is lower than the threshold level and to give a different signal that indicates that Bcl-2 protein level in the urine sample is at or above the threshold level, wherein the threshold level is 1.8 ng/ml; and 
(c) detecting a signal from the detection zone of the device to determine whether the Bcl- 2 protein level in the urine sample is at, above, or below the threshold level,
Wherein the method further comprise detecting additional marker CA125, LPA or OVXI.

The claims of U.S. Patent ‘549 are drawn to:

A method of accurately screening for ovarian cancer in a subject, comprising detecting the presence of Bcl-2 protein in a biological sample of urine from the subject using ELISA-based immunoenzymatic detection; and determining whether the level of Bcl-2 protein in the sample exceeds a predetermined threshold representing the level of urinary Bcl-2 protein in a non-cancerous individual, wherein a level of Bcl-2 protein above the pre-determined threshold level of urinary Bcl-2 protein of a non-cancerous individual is accurate to distinguish a subject having ovarian cancer from a non-cancerous individual,
Wherein Bcl-2 is complexed with binding agent that is monoclonal or polyclonal antibodies (claim 2 and 4), 
Wherein the threshold level is 1.8ng/ml (claim 17).


Both sets of the claims are drawn to methods of detecting Bcl-2 protein in urine by monoclonal and polyclonal antibody with threshold 1.8 ng/ml.  The first difference is that claims of ‘549 US patent recite ELISA based immunoenzymatic assay while the instant claims are directed to a device with zones. However, both sets of the claims could be interpreted as using assay plate to perform ELISA assay and the plate used as 
It has been noted that the instant application is continuation of '549 patent.  There is no restriction requirement between the two inventions.  The US patent law has prohibited one invention being claimed twice unless a filing a Terminal Claimer (TD) to link the two patents together.  Therefore, for this case filing a TD is necessary to obviate the rejection. 
Conclusion
	No claim is allowed. 
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Bender MedSystems (Bcl-2 ELISA kit, March 2005) Bcl-2 ELISA teaches antibodies to Bcl-2, which are used for detecting the Bcl-2 in the liquid samples, including serum or supernatants.  The instruction of the kit teaches the Bcl-2 amount detected by the antibody, such as threshold at 0.5 ng/ml (page 21).   However, Bender MedSystems does not teach 1) threshold at 1.8 ng/ml and 2) two different signals below and above 1.8ng/ml obtained from the test urine.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-4:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642